United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-540
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 22, 2009 appellant filed a timely appeal from the November 12, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her recurrence of total
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after February 19, 2009 due to her April 23, 2003 work injury.
FACTUAL HISTORY
The Office accepted that on April 23, 2003 appellant, then a 45-year-old mail processing
clerk, sustained incomplete uterovaginal prolapse, urinary frequency, fecal incontinence, other
bilateral ovarian dysfunction and changes in skin texture due to the constant pulling and pushing
required by her job. On November 5, 2003 she underwent surgery consisting of vaginal
hysterectomy, bilateral oophorectomy (surgical removal of ovaries), culdoplasty (surgical

procedure to remedy relaxation of the vagina) and anterior and posterior colporrhaphy (surgical
repair of a defect in the vaginal wall) for symptomatic pelvic relaxation, cystocele/rectocele
uterine prolapse and stress urinary incontinence. The surgical procedures were authorized by the
Office.
Appellant returned to limited-duty work on January 6, 2004 and to regular-duty work on
January 10, 2004. Beginning in June 2007 she reported to Dr. Margaret Hawn, an attending
Board-certified gynecologist, that she had skin problems that were diagnosed as vulvar erythema
and other conditions. Dr. Hawn told appellant that she did not know if her skin problems were
related to the authorized surgery. Appellant also sought treatment from Dr. Christopher Moyer,
an attending osteopath and Board-certified family practitioner, for urinary incontinence during
the prior six months, specifically with activities, coughing, laughing or sneezing. Dr. Moyer
diagnosed mixed urinary incontinence and placed her on medication.
On February 20, 2009 appellant filed a claim alleging that on February 19, 2009 she
sustained a recurrence of total disability due to her April 23, 2003 work injury. She described
the repetitive duties she performed on mail machines, including a barcode sorting machine and
asserted that the required repetitive motion was putting her health at risk.
In a February 18, 2009 statement, appellant noted that from March 2004 to February 19,
2009 she worked in a training technician position that required minimal physical labor and she
did not return to the job of delivery barcode sorter where she was injured. The employing
establishment advised her that there was no work for her within her work restrictions.1 In a
March 6, 2009 statement, Pam Youch, a human resource management specialist for the
employer, controverted appellant’s recurrence of disability claim. She indicated that, after
appellant submitted a December 23, 2003 note which returned her to regular-duty work, the
employing establishment had not received further medical evidence to establish that she could
not continue regular-duty work.
In a March 9, 2009 report, Dr. Moyer stated that appellant reported that she experienced
urgency and frequency of urination, but was doing well with regard to her history of stress
incontinence. Appellant stated that the employing establishment wanted her to go back to a job
where she lifted heavy items and she felt this might cause problems with incontinence. On
examination Dr. Moyer noted that she had some mild mobility of her urethra, bladder neck and
bladder, but no stress incontinence. He stated:
“It is possible that [appellant] may develop it again or develop problems. If she
does start lifting heavy things and straining, I recommended to make sure [that]
she does not develop constipation. I also told [appellant] to continue with Kegel
exercises and no excessive heavy lifting.”
In another March 9, 2009 report, Dr. Moyer advised that appellant was able to perform
routine physical activity, but he was concerned that heavy lifting might aggravate her
cystocele/rectocele hypermobility. He posited that if this aggravation took place her
1

The record contains a January 29, 2009 letter indicating that appellant’s position was being abolished effective
March 6, 2009. Other documents explained the process for bidding on new jobs.

2

incontinence might return. Dr. Moyer restricted appellant from lifting more than 20 to 30
pounds. In a March 11, 2009 letter, the employing establishment asked him whether the
restrictions he placed on her were to prevent an injury and/or recurrence of an injury? On
March 11, 2009 Dr. Moyer checked “yes” in response to this question.
By letter dated April 27, 2009, the Office asked the employing establishment to provide a
description of the job of training technician and the job appellant was offered in February 2009.
In May 5 and 6, 2009 statements, counsel asserted that in February 2009 the employing
establishment required appellant to work on a barcode sorting machine, the same type of
machine on which she worked when she originally was injured. Counsel asserted that the
employer tricked Dr. Moyer into stating that appellant’s work restrictions were prophylactic. In
a May 8, 2009 letter, Ms. Youch provided a description of the training technician job, which
indicated that such job required little physical effort. She stated that, in February 2009, appellant
was offered a job that required heavy lifting of up to 70 pounds but that she could ask for help if
a load was too heavy.
In a June 11, 2009 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a recurrence of total
disability on or after February 19, 2009 due to her April 23, 2003 work injury. It found that
Dr. Moyer’s opinion was based on the fear of future injury rather than supporting a recurrence of
total disability.
Appellant requested a review of the written record by an Office hearing representative.
In a June 22, 2009 report, Dr. Moyer wrote that she “has a slight questionable recurrence of her
stress incontinence, although I had problems reproducing it.... [Appellant] is also having
urgency and frequency.” He diagnosed mixed incontinence, but did not provide any statement
about her ability to work.
In an August 6, 2009 report, Dr. Jeanne Larson, an attending Board-certified family
practitioner, discussed the sling procedure appellant underwent at the same time as her
hysterectomy in November 2003. She stated that the reason for the bladder sling surgery was
that appellant’s bladder had prolapsed together with her uterus in April 2003 following some
very heavy and repetitive filing at work. The surgery gave appellant relief of her stress
incontinence until June 2007. Dr. Larson stated:
“Now, [appellant] has the stress incontinence symptoms again along with urinary
urgency, which makes sense because the bladder sling surgery is not effective
permanently but usually fails after a few years. Her current symptoms of stress
urinary incontinence are thus directly related to the original injury which involved
prolapse of the uterus as well as the bladder due to heavy lifting at work.
“[Appellant] needs to have permanent restriction of lifting to 10 pounds
maximum because of her bladder prolapse. In other words, the recurrence of her
stress incontinence relates directly to the original work injury of 2003.”
In a November 12, 2009 decision, the Office hearing representative affirmed the June 11,
2009 decision.
3

LEGAL PRECEDENT
An individual who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which compensation is claimed is causally related to the accepted
injury.2 This burden includes the necessity of furnishing medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and supports that conclusion with sound
medical rationale.3 Where no such rationale is present, medical evidence is of diminished
probative value.4
ANALYSIS
The Office accepted that on April 23, 2003 appellant sustained incomplete uterovaginal
prolapse, urinary frequency, fecal incontinence, other bilateral ovarian dysfunction and changes
in skin texture due to the constant pulling and pushing required by her job. On November 5,
2003 appellant underwent authorized surgery including a vaginal hysterectomy. She returned to
limited-duty work on January 6, 2004 and to regular-duty work on January 10, 2004. Appellant
stopped work on February 19, 2009 and filed a claim alleging that she sustained a recurrence of
total disability commencing February 19, 2009 due to her April 23, 2003 work injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a recurrence of total disability on or after February 19, 2009 due to her April 23,
2003 work injury.
In a March 9, 2009 report, Dr. Moyer, an attending osteopath and Board-certified family
practitioner, advised that appellant reported that she had urgency and frequency of urination, but
that she was doing well with regard to her history of stress incontinence. Appellant told him that
the employing establishment wanted her to go back to a job where she lifted heavy items and she
believed that this might cause problems with incontinence.5 Dr. Moyer noted on examination
that she had some mild mobility of her urethra, bladder neck and bladder, but no stress
incontinence. He advised that appellant was able to perform routine physical activity, but noted
concern that heavy lifting might aggravate her cystocele/rectocele hypermobility. Dr. Moyer
posited that, if such aggravation took place, her incontinence might return. He restricted
appellant from lifting more than 20 to 30 pounds.
Although Dr. Moyer recommended work restrictions for appellant’s work but the Board
finds that his recommendations are based on the possibility of future injury than on establishing
2

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

3

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

Appellant suggested that she had already returned to a more physically demanding job at the time she stopped
work on February 12, 2009. However, a review of the record reveals that the move to another job was only a
proposal at that point.

4

total disability for work as of February 19, 2009 due to residents of her accepted injury. It is well
established that the possibility of future injury constitutes no basis for the payment of
compensation.6 Dr. Moyer was not able to observe stress incontinence during his examination or
identify objective signs that any of the accepted conditions from April 23, 2003 caused a recurrence
of total disability as of February 19, 2009. He later clarified that his work restrictions were
prophylactic in nature. In a March 11, 2009 letter, the employing establishment asked Dr. Moyer,
“Are the restrictions you placed on [appellant] to prevent an injury and/or recurrence of an
injury?” On March 11, 2009 he responded “yes” to this question.7 On June 22, 2009 Dr. Moyer
again stated that he had problems reproducing stress incontinence on examination. His reports
do not establish that appellant sustained a work-related recurrence of total disability as alleged.
In an August 6, 2009 report, Dr. Larson, an attending Board-certified family practitioner,
discussed the sling procedure appellant underwent at the same time as her vaginal hysterectomy
in November 2003. She stated that such sling procedures eventually fail and asserted that the
surgery gave appellant relief of her stress incontinence up until around June 2007. Dr. Larson
recommended a 10-pound lifting restriction and stated, “[Appellant’s] current symptoms of stress
urinary incontinence are thus directly related to the original injury which involved prolapse of
the uterus as well as the bladder due to heavy lifting at work.” Her opinion is of limited
probative value on the relevant issue of the present case because she did not identify specific
findings on examination and diagnostic testing to show that the sling surgery actually failed in
appellant’s case and that the accepted April 23, 2003 work injury caused total disability from
work on or after February 19, 2009.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.9 She failed to submit rationalized medical evidence establishing
that her claimed recurrence of disability is causally related to the accepted employment injury
and therefore the Office properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after February 19, 2009 due to her April 23, 2003
work injury.

6

Gaeten F. Valenza, 39 ECAB 1349, 1356 (1988).

7

While counsel asserted that Dr. Moyer was tricked into providing this answer, but he did not adequately explain
the basis for this contention.
8

On appeal, counsel argued that appellant’s recurrence claim should be accepted because her type of prolapse
condition never resolves itself. However, he did not identify rationalized medical evidence showing that any of the
accepted April 23, 2003 conditions actually caused total disability on or after February 19, 2009.
9

See Walter D. Morehead, 31 ECAB 188, 194-95 (1986).

5

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

